Citation Nr: 0838204	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-28 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for diabetes mellitus (DM).  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from November 1964 to 
September 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is therefore is presumed to have been 
exposed to Agent Orange or other herbicide agents during that 
time.

2.  The Secretary of VA has not specifically determined that 
there is a positive association between herbicide exposure 
and DM, Type I.

3.  DM, Type I, was not manifest during service and was not 
manifest within one year of separation, and current DM, Type 
I, is not attributable to service.


CONCLUSION OF LAW

DM, Type I may not be presumed to be the result of herbicide 
exposure during active military service, was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in August 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in January 2007.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disability.  See Barr.  Thus, the veteran's lay assertions 
are not competent or sufficient.  

In addition, a relative of the veteran has submitted a 
statement in which she indicated that there was no family 
history of DM.  The Board accepts this statement as being 
credible and consistent with history provided in the medical 
records.


Background

DM was not manifest or diagnosed during service.  The service 
treatment records do not reveal any positive findings 
regarding DM and there is no diagnosis contained therein.  
The veteran was separated from service in 1967.  

Approximately a decade later, DM was initially manifest 
according to private medical records from St. Elizabeth's 
Hospital.  The definitive diagnosis was made in 1979, of 
uncontrolled DM.  The veteran was put on Insulin for 
treatment.  

There is a question as to whether the veteran has DM, Type I, 
or DM, Type II.  An August 2006 medical statement from T.P., 
M.D., indicated that the veteran had adult onset, Type II, 
DM.  That physician also submitted a letter in April 2007 in 
which he indicated that the veteran's diagnosis of DM was 
made in 1979, although the veteran initially had abnormal 
blood sugar levels in 1977.  The examiner opined that with 
the veteran's exposure to Agent Orange, it was as likely as 
not that this agent caused or contributed to the veteran's 
DM.  

In January 2007, a VA examiner reviewed the claims file and 
examined the veteran.  It was noted that DM was diagnosed in 
1979 and that the veteran had no history of DM in his family.  
The veteran was 26 years old when the diagnosis of DM was 
made.  Insulin treatment was started within 2 weeks.  The 
veteran's subsequent history was reviewed.  A physical 
examination was also conducted.  The examiner noted that the 
veteran's C-peptide level was 0.5 which was low, indicative 
that the veteran had DM, Type I.  The examiner further stated 
that clinically, the veteran also appeared to have DM, Type 
I.  The examiner concluded that it was therefore less likely 
than not that the veteran's DM was related to service on the 
basis of herbicides exposure.

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The failure of the physician to provide a basis for his or 
her opinion goes to the weight or credibility of the 
evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).

In this case, the Board finds that the opinion of the VA 
examiner is more probative.  The VA examiner provided a 
thorough account of the veteran's history and explained why 
DM, Type I, was indicated, i.e., due to the low C-peptide 
level as well as the clinical findings.  The Board notes that 
Dr. P. actually also indicated that the veteran had a very 
low C-peptide level when the veteran was diagnosed in 1979.  
Thus, the clinical findings do not conflict, in that regard.  
This physician did not explain why DM, Type II, was the 
appropriate diagnosis, rather than DM, Type I.  The VA 
examiner did provide such an assessment.  Thus, the VA 
opinion has more probative value.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  

Thus, in sum, the more probative opinion is that of the VA 
examiner.  As such, the Board finds that the veteran has DM, 
Type I, and not DM, Type II.  


Service Connection on the Basis of Exposure to Herbicides

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to 
enter into an agreement with the NAS to review and summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence. Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

In addition, the Secretary has published a list of specific 
conditions for which a presumption of service connection 
based on exposure to herbicides used in Vietnam during the 
Vietnam era is not warranted.  These include hepatobiliary 
cancers, nasal/nasopharyngeal cancer, bone cancer, female 
reproductive cancers, breast cancer, renal cancer, testicular 
cancer, leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The veteran served in the Republic of Vietnam during the 
Vietnam era, and is therefore presumed to have been exposed 
to Agent Orange or other herbicide agents during that time.  

However, DM, Type I, is not among the diseases specified in 
38 U.S.C.A. § 1116(a).  Based on the provisions outlined 
above, the Secretary has determined that there is no positive 
association between herbicide exposure and the development of 
any condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.

Accordingly, DM, Type I, may not be presumed to have been 
incurred during active military service due to herbicide 
exposure including Agent Orange exposure and service 
connection is not warranted for that claimed disability on 
that basis.

The Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).


Service Connection on a Direct Basis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
DM will be presumed to have been incurred in or aggravated by 
service if it had become manifest to a degree of 10 percent 
or more within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993). 

This principle has been repeatedly reaffirmed by the Federal 
Circuit which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

As noted, the service treatment records do not show that DM 
was manifest or diagnosed during service.  Further, as 
previously indicated, DM was not manifest until about a 
decade after service separation and the diagnosis was not 
made until 1979, many years after the veteran was discharged.  

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

The competent evidence does not establish that DM began in 
service or within one year of separation.  Although the 
veteran contends that DM is etiologically related to service, 
the record establishes that approximately ten years after 
such separation, the veteran had manifestations of DM.  
Although a private physician linked DM, Type II to service, 
the Board has determined, based on the more probative VA 
opinion, that the veteran has DM, Type I, and there is no 
competent evidence linking this disorder to service.  

Accordingly, service connection is not warranted.


Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. The preponderance is against the veteran's 
claim, and it must be denied.




ORDER

Service connection for DM, to include as due to exposure to 
herbicides, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


